Citation Nr: 0406986	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  93-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
encephalopathy.

2.  Entitlement to a compensable disability rating for scars 
as a residual of a shell fragment wound to the head and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



REMAND

The veteran had active service in the recognized guerrilla 
service from April 1945 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, Philippines, which denied service connection for 
post-traumatic encephalopathy and a compensable evaluation 
for scars as a residual of a shell fragment wound to the head 
and neck.  As discussed more fully below, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you of further 
action required on your part.

Historically, these matters came before the Board initially 
in April 1996, at which time, the Board remanded the appeal 
to the RO for further evidentiary development.  The requested 
development included obtaining medical records from Dr. 
Lloren, which purportedly documented treatment for post- 
traumatic encephalopathy.  The Board also requested the RO 
arrange a neurology examination and an orthopedic 
examination.  The RO accomplished the requested development, 
but continued to deny the appellant's claims.  Consequently, 
these matters came before the Board again in July 1997.  

In its decision dated July 22, 1997, the Board found that 
neither service connection for post-traumatic encephalopathy 
nor a compensable evaluation for post- traumatic 
encephalopathy was warranted.  The appellant appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999), and then filed a 
Motion for Reconsideration with the Board.  The Secretary of 
VA (Secretary) moved for a dismissal of the appeal, which the 
Court granted in October 1997, ruling that the Court had no 
jurisdiction.  The Board subsequently denied the appellant's 
motion and the veteran refiled an appeal to the Court.  In 
March 1999, the Secretary and the appellant filed a Joint 
Motion to Vacate the July 1997 Board decision.  The motion 
averred there was only partial compliance with the Board's 
April 1996 Remand instructions, in that there was no 
indication that the claims file had been available to the VA 
medical examiner and there was no discussion of the nature 
and extent of the appellant's service-connected shell 
fragment wound scars.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Court granted the motion in April 1999 and 
remanded the appeal to the Board, who in turn, remanded these 
matters to the RO in February 2000 for further evidentiary 
development.  

In its February 2000 Remand, the Board requested the 
following evidentiary development: (1) obtain the names and 
addresses of all medical care providers, both VA and private, 
who have treated the veteran for encephalopathy and/or shell 
fragment wound scars of the head and neck since 1996; (2) a 
VA neurologic examination to determine whether post-traumatic 
encephalopathy is present and, if so, whether the disability 
is related to the service-connected shell fragment wound of 
the head and neck; and (3) a VA orthopedic examination to 
determine the nature and extent of his service-connected 
shell fragment wound scars. 

The veteran's record was received at the Board in April 2003.  
Review of the record indicated a volume is missing from the 
claims file.  File documents reflect the Board and RO have 
corresponded regarding the missing volume and have done 
extensive searches at their facilities, which have all been 
negative.  Review of the current record indicates an absence 
of any documents dated between November 1, 1989, and June 2, 
1997.  

Having reviewed the available record, the Board observes, at 
a minimum, the following records should have been associated 
with the missing volume:  
(1) post-April 1996 report of VA neurology examination; (2) 
post-April 1996 report of VA orthopedic examination; (3) 
copies of treatment records from Dr. Lloren; 
(4) Notification letter and Supplemental Statement of the 
Case (SSOC) dated post-April 1996/pre-July 1997; (5) post-
February 2000 report of VA neurology examination; (6) post-
February 2000 report of VA orthopedic examination; and, 
(7) Notification letter and post-February 2000 SSOC.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 59 (1994).  Recent examinations are 
also relevant to the issue of service connection.  
Consequently, the Board is unable to review the appeal based 
on an incomplete record.  Therefore, a remand is warranted to 
reconstruct the claims file.  Efforts to obtain Federal 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request from the 
veteran copies of all correspondence he 
submitted to the RO and received from 
the RO from November 1989 to the 
present, which pertains to his claims 
for service connection for post-
traumatic encephalopathy and a 
compensable evaluation for scars as a 
residual of a shell fragment wound to 
the head and neck.  The RO should also 
request the veteran identify all 
pertinent treatment records, including 
those previously identified, lay 
statements, and all other evidence 
previously submitted by the veteran.  
The RO should obtain copies of all 
identified evidence.

3.  The RO should reconstruct the 
veteran's claims file, including all 
developmental assistance correspondence, 
requests for VA examinations, reports of 
VA examinations, VA outpatient treatment 
reports, VA inpatient records, private 
treatment records and reports identified 
by the veteran, rating decisions, 
Supplemental SOC's.  Efforts to obtain 
Federal records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  After the completion 
of any development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of for 
service connection for post-traumatic 
encephalopathy and a compensable 
evaluation for scars as a residual of a 
shell fragment wound to the head and 
neck.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



